DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 04/12/2021 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.
Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 1-4, 11-14 and 20, Applicants respectfully submit that there is no teaching or suggestion in Chen et al. (U.S. Patent Application Publication No. 2012/017,0649, hereafter "Chen") in view of Hee et al. (U.S. Patent Application Publication No. 2019/0335173, hereafter "Hee) at least the features “when the current block is determined to be secondary inverse-transformed according to the secondary transform information, determining a scanning order of the transform coefficients of the current block for secondary inverse-transform of the current block according to an intra prediction mode of the current block”, as recited in independent claim 1. Applicants further recite ¶’s [0148], [0205], and [0206] of the published instant specification.
Examiner’s Response:
Examiner respectfully disagrees. Regarding claims 1-4, 11-14 and 20, Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Accordingly, Examiner maintains Chen and in view of Hee as valid bases for obviousness rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

    PNG
    media_image1.png
    587
    846
    media_image1.png
    Greyscale


Claims 1-4, 11-14 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the following claim limitations, in the application as filed, in independent claims 1, 11 and 20:
“determining a scanning order of the transform coefficients of the current block for secondary inverse-transform of the current block according to an intra prediction mode of the current block; 
wherein the scanning order is a horizontal scanning order in a case that the intra prediction mode of the current block is a horizontal mode, and 
wherein the scanning order is a vertical scanning order in a case that the intra prediction mode of the current block is a vertical mode.”
With the independents claims also reciting “scanning the secondary inverse-transformed transform coefficients on the secondary inverse-transform area based on the determined scanning order; wherein the secondary inverse-transform area of the current block is an upper-left area of the current block”, the limitations “determining a scanning order of the transform coefficients of the current block for secondary inverse-transform of the current block according to an intra prediction mode of the current block; performing the secondary inverse-transform on the transform coefficients on a secondary inverse-transform area of the current block” necessarily suggest the scanning order being determined is an order for scanning the secondary inverse-transform area (i.e. Area B, “Area for which secondary transform is performed” in figs. 15/17 of the current application). Nowhere in the Original Disclosure is mentioned the order for scanning the secondary inverse-transform area is determined based on intra prediction mode let alone the intra prediction mode of the current block. ¶00226 and ¶00230-00231 of the application as filed recite:
[00226] Herein, transform coefficients may be scanned by dividing an area for which primary transform is performed, and an area for which primary transform and secondary transform are performed into an area A and an area B.
[00230] Meanwhile, a scanning order of the area for which primary transform is performed may be determined based on a size of a current block and an intra-prediction mode of the current block.
[00231] In addition, a scanning order of the area for which primary transform and secondary transform are performed may be determined based on a shape of the current block, or a pre-defined scanning order may be applied. Herein, the pre-defined scanning order may be a scanning order that is commonly set in the encoder/decoder. Meanwhile, information of the pre-defined scanning order of the area for which primary transform and secondary transform are performed may be signaled from the encoder to the decoder. 
According to ¶00230 cited above, only a scanning order of the whole block (i.e. area where primary transform is performed, Area A+B- fig. 15/17) is determined based on the intra-prediction mode of the current block. According to ¶00231 cited above, a scanning order of area B (i.e. area where primary transform and secondary transform is performed- fig. 15/17) is determined based on a shape of the current block, or a pre-defined scanning order only. Therefore, the scanning order of area B (i.e. scanning order of the transform coefficients of the current block for secondary inverse-transform of the current block- claim 1) is not determined “according to an intra prediction mode of the current block”. Consequently, the limitations “determining a scanning order of the transform coefficients of the current block for secondary inverse-transform of the current block according to an intra prediction mode of the current block; wherein the scanning order is a horizontal scanning order in a case that the intra prediction mode of the current block is a horizontal mode, and wherein the scanning order is a vertical scanning order in a case that the intra prediction mode of the current block is a vertical mode” is not supported by the Original Disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/            Primary Examiner, Art Unit 2488